DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 10-1822339B1 IDS) in view of Kang (KR 20-2012-0003121U).
With respect to claim 1, Park teaches an automatic-manual welding apparatus (paragraph 26) comprising: a welding table (100) comprising a first table (110) and a second table (120) spaced a predetermined distance apart from each other, with a welding space (130) formed therebetween (paragraph 30; and figure 1); a workpiece-fixing unit (200) movably provided at the first table (110) and the second table (120), the workpiece-fixing unit (200) being configured to fix an object to be welded (paragraphs 27 and 45; and figure 1); a welding unit (300) provided at the second table (120), the welding unit (300) comprising a welding torch 
Park does not explicitly teach the welding apparatus is a combined automatic-manal welding apparatus having a manual operation handle (540) coupled to a second end portion of the forward/backward transfer screw (520), the manual operation handle (540) being configured to manually rotate the forward/backward transfer screw (520), wherein the input unit (700) comprises an operation changeover switch (760) configured to switch between a manual input mode, in which supply of power to the forward/backward transfer motor (510) is interrupted, and an automatic input mode, in which supply of power to the forward/backward transfer motor (510) is allowed, the operation changeover switch (760) switching between a mode of automatically rotating the forward/backward transfer screw (520) and a mode of manually rotating the forward/backward transfer screw (520), and wherein the controller (800) controls the forward/backward transfer motor (510) such that when the manual input mode is selected through the operation changeover switch (760), supply of power to the forward/backward transfer motor (510) is interrupted and such that when the automatic input mode is selected through the operation changeover switch (760), supply of power to the forward/backward transfer motor (510) is allowed. 
However, Kang teaches a hybrid apparatus comprising an automatic motor (!30) for automatically operating a body frame and a manual handle (14) for operating the same with manpower (manually), wherein: a worker operates a control box (160) so as to switch to automatic and manual modes; and the control box (160) supplies electricity to the automatic motor (130) so that while a sprocket automatically rotates, the machine automatically moves, and the control box stop the automatic motor and turns the manual handle when electricity is not 
At the time the claimed invention was filed it would have been obvious to modify the automatic apparatus of Park to work both automatically and manually as taught by Kang in order for the apparatus to be usable in the event of a power outage or at a remote location where power is not available.

Prior Art
	It should be noted that Wall (US 5,672,283), Fukuoka et al. (US 4,870,247), and Tanenbaum (US 4,408,115) of the attached form-892 teach switchable manual/automatic welding apparatuses. 

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735